DETAILED ACTION
Status of Claims:
Claims 1-9 are pending.
Claim 1 is withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II (Claims 2-9 in the reply filed on 9/07/2021 is acknowledged.  The traversal is on the ground(s) that obviousness is not a basis for lack of unity.  This is not found persuasive because the special technical feature must make a contribution over the prior art in order for it to be considered a special technical feature. As the Group of bacteria is obvious in view of the prior art it does not make a contribution over the prior art. Additionally there is a lack of unity because group I uses “essentially consisting of” while group II uses “consists of” when limiting the consortium, therefore the special technical feature is not the same in both groups.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2:
	The claim states “providing substrate/nutrients” it is not clear if “substrate/nutrients” requires both a substrate and nutrients, a substrate or nutrients, or if substrates and nutrients are considered to be the same. For the purposes of examination the claim will be interpreted as requiring either substrates or nutrients. 

Regarding Claim 3:
	Regarding claim 3, the phrase "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Regarding Claims 4, 5, and 7:
	The claims state “can be decontaminated,” “can be treated,” and “can reduce.” It is not clear if these steps are actually required by the claim or not. Because of the use of the word “can” the claims will not be interpreted as including an additional step. 


	The claim states “and trace metal solution - 1.0ml” it is not clear if the 1.0 ml is the amount of trace metal solution, the amount of nutrient, or some other value. It is also not clear if the numbers following each compound is the concentration in g/l or some other value.

Regarding Claim 7:
	The claim states “the consortium can reduce perchlorate in the range of…” it is not clear if the range give is an initial or final concentration of perchlorate.

Regarding Claim 8:
	The claim states “using mixed bacterial culture.” There is no antecedent basis for this term within the claims. It is therefore not clear is this is an indefinite use claim with no steps. Or if “mixed bacterial culture” is intended to refer to the bacterial consortium.  For the purposes of examination the “mixed bacterial culture” will be interpreted as the bacterial consortium.

Regarding Claim 9:
	The claim states “the bacterial consortium was contacted with perchlorate and/or nitrate at a concentration of ≥ 5g/L.” It is not clear if this is a concentration of perchlorate and or nitrate or the concentration of the bacterial consortium.

The remaining claims are indefinite as they depend from an indefinite claim. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 states “acidic or alkaline pH” or “pH in the range of 4 to 10” however claim 1 requires a natural pH. An acidic or alkaline pH cannot be neutral and therefore does not include all the limitations of claim 1, further a pH of 4 to 10 is broader that what would be considered neutral.  Claim 8 only adds an optional limitation, therefore it does not further limit claim 7 because there are no new limitations required by the claim. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Breiner at el (NO 20140606, US 2017/0081226 used as English translation) in view of Singh et al, the article, “Isolation and characterization of novel Serratia marcescens (AY927692) for pentachlorophenol degradation from pulp and paper mill waste”, and Attaway et al (USPN 5,302,285).

Regarding Claim 2:

	Breiner is silent as to the redox potential of the contaminated matrix. Breiner does not teach a bacteria belonging to the genii Serratia, or teach the accession numbers of the Halomonas or Bacillus strains used. It would have been obvious to one skilled in the art to use any halotolerant bacteria from salt adapted sludge, including those with Accession No. MTCC No. 5911, MTCC No. 5912, and MTCC No. 5821 because Breiner teaches that it is desirable to use a community of halo-tolerant bacteria (see para. 0044), that it is desirable to increase the bacterial activity (see para. 0081), and that the bacteria can be isolated from different sources (see para. 0091). Therefore, through routine experimentation, one skilled in the art would have found it obvious to use any know halo-tolerant bacteria isolated from any salt containing sludge (Breiner teaches isolating the bacteria from sludge, therefore it is routine to one skilled in the art to isolate different bacteria from different sources) (see para. 0045).
	Singh teaches Serratia marcescens as a halo-tolerant (grown in a mineral salt medium) bacteria able to degrade pollutants (see abstract).

	Breiner, Singh and Attaway are analogous inventions in the art of biodegradation of pollutants. It would have been obvious to one skilled in the art to add a Serratia marcescens, as disclosed by Singh, to the consortium of Breiner because it is the simple addition of a known halo-tolerant bacteria to a consortium, obviously resulting in degradation of pollutants in a high salt environment. It would have further been obvious to one skilled in the art to use a consortium consisting of Accession No. MTCC No. 5911, MTCC No. 5912, and MTCC No. 5821, because through routine experimentation one skilled in the art would have found it obvious to select any halo-tolerant species able to degrade nitrate (see Breiner para. 0044, 0081) and because no significance is show between a consortium consisting of the claimed bacteria and a consortium comprising the claimed bacteria. It would have been obvious to one skilled in the art before the effective filing date of the invention to contact the matric with the consortium at a redox potential of less than -200 mV, as disclosed by Attaway, because nitrate degradation is optimized at a low redox potential (see Attaway col. 6 lines 30-35). 

Regarding Claim 3:
	Breiner, as previously modified, teaches the bioprocess as claimed in claim 2, wherein the bacteria are maintained in suspension or attached to a suitable inert surface like glass, plastic or ceramic for sustained activity (bacteria are either in suspension or attached).


	Breiner, as previously modified, teaches the bioprocess as claimed in claim 2, wherein (per)chlorate and/or nitrate containing matrices in propellant wastewater containing perchlorate, ammonia, high salt and acidic or alkaline pH or solid matrices having salinity up to 15% and pH in the range 4 to 10 and perchlorate up to 5g/L can be decontaminated. As the combination teaches the same consortium the same matrices can be decontaminated. 

Regarding Claim 5:
	Breiner, as previously modified, teaches the bioprocess as claimed in claim 2, wherein (per)chlorate contaminated soil leachate can be treated with this consortium. As the combination teaches the same consortium the same matrices can be decontaminated. 

Regarding Claim 7:
	Breiner, as previously modified, teaches the bioprocess as claimed in claim 2, wherein the consortium can reduce perchlorate in the range of >5g/L and nitrate in the range of >5g/L. As the combination teaches the same consortium the contaminants can be reduced to the same levels. 

Regarding Claim 8:
	Breiner, as previously modified, teaches the bioprocess as claimed in claim 7, wherein reduction of nitrate and perchlorate using mixed bacterial culture was carried out optionally (optional limitations do not add weight to the claim) in the presence of ammonium. As the 

Regarding Claim 9:
	Breiner, as previously modified, teaches the bioprocess as claimed in claim 2, wherein the bacterial consortium was contacted with (per)chlorate and/or nitrate at a concentration of > 5 g/L (2.5 g nitrate/l) (see Breiner para. 0064).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breiner at el (NO 20140606, US 2017/0081226 used as English translation) in view of Singh et al, the article, “Isolation and characterization of novel Serratia marcescens (AY927692) for pentachlorophenol degradation from pulp and paper mill waste”, and Attaway et al (USPN 5,302,285) as applied to claim 2 above, and further in view of Reed et al (US 2013/0149755) and Gearheart et al (USPN 6,423,533).

Regarding Claim 6:
	Breiner, as previously, modified, teaches the bioprocess of claim 2. 
	Breiner further teaches that trace elements such as phosphate may be added (see para. 0048).
	Breiner does not teach the specific nutrients claimed. 

	Reed teaches the use of CaCO3 as a nutrient for a bacterial consortium (nutrients useful for the growth of microorganisms) (see para. 0084).
	Gearheart teaches a mineral salt solution as a nutrient for a bacterial culture comprising KClO4 (potassium perchlorate) and trace metals solution (see col. 13 lines 32-51).
	Breiner, as previously modified, Reed, and Gearheart are analogous inventions in the art of bioprocesses. It would have been obvious to one skilled in the art before the effective filing date of the invention to use the nutrients of Singh, Reed, and Gearheart as a nutrient solution for Breiner (as modified) because they are known nutrients for growing bacteria and Breiner is open to the addition of nutrients. It would further have been obvious to one skilled in the art, through routine experimentation, to adjust the relative concentrations of the nutrient. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133.  The examiner can normally be reached on M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.